Citation Nr: 0726185	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-02 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial increased disability rating for 
residuals of a right mid-shaft femur fracture with right leg 
shortening and right knee limited motion, currently evaluated 
as 20 percent disabling.  

2.  Entitlement to an initial increased disability rating for 
residuals of a right mid-shaft femur fracture with limited 
hip motion, currently evaluated as 10 percent disabling.  

3.  Entitlement to an initial increased disability rating for 
lumbar strain, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 1948 to 
October 1949 and from November 1949 to December 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs Regional Office (RO) in Waco, Texas.  
Specifically, in an October 2001 determination, the RO 
effectuated an August 2001 Board decision that granted 
service connection for residuals of a fracture of the right 
femur and for a low back disorder.  Specifically, the RO 
granted service connection for residuals of a right mid-shaft 
femur fracture with right leg shortening and right knee 
impairment (10%, effective from September 1997), and for a 
low back disorder (0%, effective from September 1997).  

In a December 2001 decision, the RO redefined the veteran's 
service-connected right leg disability as residuals of a 
right mid-shaft femur fracture with right leg shortening and 
right knee limited motion, but confirmed the 10 percent 
rating assigned to this disability.  In addition, the RO 
awarded a separate 10 percent rating, effective from 
September 1997, for residuals of a right mid-shaft femur 
fracture with limited hip motion.  Also, the RO awarded a 
compensable evaluation of 20 percent, effective from 
September 1997, for the service-connected lumbar strain.  

During the current appeal, and specifically by a January 2004 
decision, the RO awarded an increased evaluation of 
20 percent, effective from September 1997, for the service-
connected residuals of a right mid-shaft femur fracture with 
right leg shortening and right knee limited motion.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to make reasonable 
efforts to help the claimant obtain evidence necessary to 
substantiate the claim.  This duty to assist includes the 
duty to obtain relevant records.  38 U.S.C.A. § 5103A(b), (c) 
(West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2006).  
Additionally, VA is required to provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).  Upon review of the claims folder in the present 
case, the Board finds that a remand of the issues on appeal 
is necessary in order to obtain additional relevant evidence.  

At a VA examination conducted in September 2005, the veteran 
reported that, while he had previously (as described at the 
February 2004 VA examination) been able to walk 2 miles two 
to three times per week, he now was only able to walk 
1.8 miles two to three times per week due to his service-
connected low back and right lower extremity disabilities.  
On physical examination, the veteran's right knee and right 
hip showed mild pain with range of motion, slight limitation 
of motion of these joints, a shortened right leg (of 
21/4 inches, versus the left leg), as well as an antalgic gait 
due to the shortened right leg.  The evaluation of the 
veteran's right knee and right hip joints was otherwise 
negative with no tenderness to palpation, guarding, redness, 
swelling, warmth, instability, or significant change (in 
terms of additional limitation of motion) upon repetition of 
range of motion.  The examination of the veteran's low back 
revealed some limitation of motion but no change with 
repetition, only mild pain on palpation of the lumbosacral 
spine, 5/5 motor strength, intact reflexes, and no spasm.  
The examiner described the veteran's lumbosacral spine strain 
as being intermittent.  

Subsequently, at the Travel Board hearing conducted before 
the undersigned Acting Veterans Law Judge (VLJ) in May 2006, 
the veteran testified that his right knee has worsened since 
the last VA examination and is now manifested by increased 
instability with associated pain, constant swelling, as well 
as an inability to straighten the joint completely.  Hearing 
transcript (T.) at 2-9.  The veteran also testified that his 
right hip condition has similarly worsened and is now 
manifested by constant severe pain with exacerbations that 
can last anywhere from a few days to a week-and-a-half.  He 
also indicated that he experiences stiffness and limitation 
of motion, particularly when first getting out of bed in the 
morning.  T. at 10-14.  Further, according to the veteran's 
testimony, his low back condition also has worsened since the 
last VA examination and is now characterized by severe pain 
that results in restriction of activities.  T. at 14-20.  

Based on the veteran's testimony at the May 2006 hearing 
described above, the Board concludes that a remand is 
necessary for purposes of conducting additional VA 
examinations of the right leg/hip and low back.  

Also at the May 2006 personal hearing, the veteran referenced 
pertinent treatment he is currently receiving at the VA 
Medical Center (VAMC) in Temple, Texas, and at the VA 
Outpatient Clinic (OPC) in Cedar Park, Texas.  T. at 20-22.  
The most recent VA medical records which are included in the 
claims folder are dated in June 2005.  On remand, therefore, 
an attempt should be made to obtain copies of any additional 
records of treatment received by the veteran for his right 
lower extremity, right knee, right hip, and low back from the 
Temple VAMC and the Cedar Park VA OPC from June 2005 to the 
present.  

Accordingly, further appellate consideration will be deferred 
and this case is 


REMANDED to the Agency of Original Jurisdiction (AOJ) for the 
following actions:  

1.  The AOJ should obtain records of 
all treatment received by the veteran 
for his right lower extremity, right 
knee, right hip, and low back from the 
Temple VAMC and Cedar Park VA OPC from 
June 2005 to the present.  Copies of 
all such available reports should be 
associated with the veteran's claims 
folder.  

2.  Thereafter, the veteran should be 
scheduled for an orthopedic examination 
of his service-connected residuals of a 
right mid-shaft femur fracture with 
right leg shortening and right knee 
limited motion, the residuals of his 
right mid-shaft femur fracture with 
limited hip motion, and lumbar strain.  
The claims folder must be made 
available to the examiner for review.  
All indicated tests, including X-rays, 
if any, should be conducted.  

All pertinent right knee, right hip, 
and low back pathology, which is found 
on examination, should be noted in the 
report of the evaluation.  Also, the 
examiner should:
*	provide the actual measurement of 
the shortening of the veteran's 
right lower extremity;  
*	discuss the extent of any 
ankylosis, instability, and 
limitation of motion associated 
with the right knee, as well as 
any ankylosis and limitation of 
motion associated with the right 
hip.  

With respect to pain, including pain on 
repeated use, fatigue, weakness, lack 
of endurance, and incoordination, the 
examiner is requested to express 
whether any of these factors cause 
additional limitation of joint 
function/motion and, if so, the 
examiner is requested to express this 
additional limitation in degrees.  If 
the examiner cannot determine, without 
resort to mere speculation, whether any 
of these factors cause additional 
functional loss, this should be so 
stated along with a supporting 
rationale.

With regard to the service-connected 
lumbar strain in particular, the 
examiner should specifically discuss 
the presence (including frequency) or 
absence of listing of the whole spine 
to the opposite side, a positive 
Goldthwaite's sign, marked limitation 
of forward bending in the standing 
position, loss of lateral motion with 
osteo-arthritic changes, narrowing or 
irregularity of joint space, abnormal 
mobility on forced motion, forward 
flexion of the thoracolumbar spine to 
30 degrees or less, favorable ankylosis 
of the entire thoracolumbar spine, 
unfavorable ankylosis of the entire 
thoracolumbar spine, and unfavorable 
ankylosis of the entire spine.  

A complete rationale should be provided 
for all opinions expressed.  



3.  Thereafter, the AOJ should re-
adjudicate the issues on appeal.  
Consideration should specifically be 
given to whether separate ratings 
should be assigned for the shortened 
right leg and right knee disabilities.  
Further, consideration should be given 
to assigning extraschedular ratings for 
all of the conditions, as contended by 
the appellant.  (While consideration of 
whether extraschedular evaluations are 
warranted was included in previous 
rating decisions, the reasons provided 
against assigning such ratings were 
only cursory at best.)  

If the decisions remain in any way 
adverse to the veteran, he should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issues on appeal, as well as a summary 
of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  A veteran has the right to submit additional evidence 
and argument on matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).  



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



